Citation Nr: 1621643	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.   Entitlement to service connection for alcohol abuse as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that rating decision, the RO denied entitlement to service connection for, among other things, depression to include as secondary to PTSD and alcoholism.  

The Veteran's Notice of Disagreement with that decision was received at the RO in September 2009.  The RO issued a Statement of the Case (SOC) in May 2010.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2010.  

The Board remanded this matter in September 2011 for additional development.  The RO undertook additional development and issued a Supplemental Statement of the Case (SSOC) in January 2012.  In January 2013, the Board remanded the Veteran's claim for an examination and to obtain outstanding records.  The RO issued an SSOC in November 2013 and the Board remanded the case again in September 2014.  The RO substantially complied with the remand directives and issued an SSOC in October 2014.  

Although the Veteran requested a hearing in connection with his claims, he withdrew his hearing request in June 2012.  38 C.F.R. § 20.704 (2015). 

It is also noted that the Board need only address the claim of service connection for secondary alcoholism in this decision because the Board already denied the Veteran's claim for service connection for primary alcoholism in a January 2013 decision.  The record does not reflect that the Veteran appealed this decision.  Accordingly, it is final.

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for depression to include as secondary to PTSD in the August 2009 rating decision.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record reflects that the Veteran was previously represented by a private attorney in this matter.  In November 2015, the attorney withdrew representation of the Veteran before VA.  By letter dated in November 2015, VA accepted the withdrawal.  However, a letter from the Board dated the same month notified the private attorney that the Board must grant the representative's motion to withdraw.  The Board sent the private attorney a letter in February 2016 informing him that he remained the Veteran's representative.  The private attorney subsequently submitted a statement of good cause to withdraw in February 2016 and the Veteran authorized a new representative to act on his behalf.  The private attorney's motion to withdraw was granted in March 2016 and the Veteran is now represented by Disabled American Veterans. 


FINDINGS OF FACT

1.   The preponderance of the evidence of record indicates that the Veteran does not have a diagnosis of PTSD related to an in-service stressor.

2.   The Veteran's current acquired psychiatric disorder was neither incurred in, nor aggravated by, his military service.  

3.   The Veteran's alcohol abuse is not proximately due to or the result of any service-connected disability.


CONCLUSIONS OF LAW

1.   An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 3.304 (2015).

2.   Alcoholism was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a February 2009 letter that was provided before the August 2009 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's available VA outpatient treatment and private treatment.  In this regard, the Veteran identified private treatment records from Kenosha Memorial Hospital in 1984 as pertinent to his claim.  In September 2014, the Board remanded the matter so that the RO could obtain proper authorization to obtain these records on the Veteran's behalf.  Without written authorization, VA may not obtain the records, and the Veteran was notified in the February 2009 duty to assist letter that ultimately, it was his responsibility to obtain private records.  However, the Veteran did not properly execute a VA Form 21-4142 Authorization and Consent to Release Information to the VA.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  VA made contact with Kenosha Memorial Hospital in September 2009 and appeared ready to obtain the Veteran's records if he submitted an authorization.  VA provided the Veteran with an SSOC clearly identifying his failure to submit an authorization in October 2014.  This SSOC was sent to the same address that the Veteran listed on his 21-22a form when authorizing appointment of a new representative in December 2014.  The evidence of record does not rebut the presumption of administrative regularity in this case.  Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995).  Neither the Veteran nor his representative have submitted proper authorization or asserted the Veteran lacked notice of the request for authorization.  

The Veteran's new representative submitted a statement in April 2016 urging a remand because there was inadequate notice due to the Veteran's unstable housing situation.  However, the Veteran's representative did not describe any documents the Veteran did not receive, why the Veteran could not contact VA with an updated address, or why he had not signed the authorization.  In light of the foregoing, the Board concludes that VA has complied with its duties to notify under the VCAA. 

The Veteran was afforded a VA examination, in September 2013.  This VA examiner reviewed the Veteran's claims, his electronic records, and conducted an in-person interview.  This examination is adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, to the extent possible, there has been substantial compliance with the Board's September 2014 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and or depression.  The Veteran also seeks service connection for alcoholism secondary to a service connected psychiatric disorder.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
(DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

With regard to PTSD claims in particular, and in addition to the criteria above, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

"(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  In other words, the new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

VA regulations also provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

For such "secondary service connection" to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 , 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).   However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As noted above, however, lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of a nervous disorder or other acquired psychiatric disorder.  No evidence was present of a mental illness in service or at discharge, or of symptoms consistent with the Veteran's claims of PTSD or depression.
 
The Veteran's service personnel records are negative for markers of the stressors that the Veteran claims.  The Veteran did not serve overseas or in combat, but instead served as a laboratory specialist in the United States.  The service personnel records indicate that the Veteran was disciplined for misconduct multiple times during service.

The post-service treatment records show a diagnosis of an acquired psychiatric disorder.  For instance, treatment notes from March 1991 and February 1996 show diagnoses of adjustment disorder with depressed mood.  In August 1990, the Veteran's provider noted that he was an angry man.  In October of the same year, his provider noted that the Veteran was offered psychological services but declined.  Treatment records do not provide a link between the Veteran's psychological disorders and his military service.  The Veteran reported to his providers in July 2006 and October 2008 that he was sexually abused as a boy.  The Veteran also reported in August 2006 that he was raped by men years after his separation from service in 1990 and 1995.  The treatment records do not reflect a diagnosis of PTSD, although they reflect diagnoses of depression and alcoholism.

During the course of the appeal, the Veteran has claimed several different in-service stressors at different times.  These include an incident involving a corpse, a feeling that he was "persecuted" in the military as evidenced by undesirable work, and in July 2012 the Veteran added listening to the rape of his girlfriend behind a locked door.  

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD.  Initially, the Board points out that the evidence does not show, nor does the Veteran contend that, he engaged in combat.  

A review of the relevant evidence of record shows that the Veteran has primarily been given a diagnosis of depression and alcohol dependence, but not PTSD.  

The Board finds most persuasive a VA examination conducted in September 2013.  At that time, after a thorough examination of the Veteran and review of his record, the VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, the VA examiner noted that the Veteran met the criteria for depressive disorder and alcohol dependence, but not PTSD.  The VA examiner evaluated the Veteran's report of his in-service stressors, namely his experience in the morgue and his persecution through undesirable jobs.  The Veteran reported that after the morgue incident, he continued his work and had no regular problems related to the event.  The Veteran failed to raise the rape of his girlfriend as a stressor when asked about any other stressful in-service events by the examiner, but the examiner was aware that he had previously asserted this event as a stressor.  The examiner noted in his report that he had reviewed the Veteran's file and considered whether the rape was a stressor sufficient to support a diagnosis of PTSD.  The examiner opined that these stressors did not meet criterion A, i.e. the stressor was not adequate to support a diagnosis of PTSD.  The VA examiner concluded that the Veteran does not meet the DSM-IV diagnostic criteria for PTSD due to the lack of symptoms.  The VA examiner supported this conclusion by noting that there is no evidence of mental health concerns during the Veteran's service, mental health treatment records indicated symptoms beginning in the early 1990s, and the Veteran reported a history of poor adjustment, numerous psychosocial stressors, and a history of substance dependence that affected his functioning.  Thus, the VA examiner opined that it is less likely as not that the Veteran has an acquired psychiatric disorder to include PTSD that originated in service or is related to a claimed stressor.  

Lastly, the VA examiner opined that it is less likely as not that the Veteran experiences psychosis related to his military service because he did not report any history of psychosis and his medical records are consistent with this history.  

The VA examiners conclusions are consistent with the evidence of record.  The Veteran's STRs do not reflect treatment or complaints of mental health issues.  The evidence includes multiple statements by the Veteran that he used alcohol prior to his service.  There is not sufficient evidence in the file to corroborate the Veteran's claimed stressors and they are not based on a fear of hostile military or terrorist activity.  Even if sufficient evidence existed, the VA examiner opined that these stressors would not be sufficient to support a diagnosis of PTSD.  The post-service treatment records do not show sufficient evidence of a diagnosis of PTSD.  Likewise, the medical evidence does not provide a link between the Veteran's depression and service.  The Veteran's depressive disorder did not manifest until well after service and the VA examiner concluded that the Veteran's depressive disorder is not related to service.  

This evidence outweighs the Veteran's statements, which have been inconsistent throughout the record.  For example, in October 2006, the Veteran told his treating provider that he began drinking at the age of 13, in July that year he said he was drinking at age 14, in January 1998 he stated he had been drinking since age 16 and that it had been a problem since military service, and July 1994 he said that his drinking had been a problem since military service.  Moreover, regarding his stressor statements, the Veteran reported that he heard his girlfriend being raped, but then did not subsequently report this incident to the September 2013 examiner.

Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the weight of the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD at any time during the period covered by this claim.  Thus, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of PTSD.  To the extent that the Veteran asserts that he has PTSD, such opinion is not competent as the record does not reflect that he has the requisite training, knowledge, or experience to diagnosis psychiatric conditions.  

The Board also finds that the preponderance of the evidence of record indicates that the Veteran's depressive disorder is not related to service.  Again, the opinion of the September 2013 examiner is highly probative and outweighs the Veteran's inconsistent statements.  Furthermore, there is no contradictory medical opinion of record.  

Finally, service connection for the Veteran's alcohol dependence is not established on a secondary basis because service-connection for an acquired psychiatric disorder is denied.  As the Veteran has not established service connection for an acquired psychiatric disorder or any other service connected disability, a grant of service connection for any substance abuse disorder as secondary to a service-connected disability is prohibited.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is denied. 

Service connection for alcohol abuse as secondary to an acquired psychiatric disorder is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


